         Case 2:20-cv-00163-JDW Document 48 Filed 06/05/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JACOVETTI LAW, P.C., et al.,                     Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                           ORDER

       AND NOW, this 5th day of June, 2020, upon review of Plaintiffs’ Brief in Opposition to

the Motion to Dismiss (ECF No. 47), it is ORDERED that Plaintiffs’ submission is STRICKEN

for failure to comply with Section I.C.1. of Judge Wolson’s Policies and Procedures. Plaintiffs

may resubmit a compliant filing by the close of business on June 5, 2020.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
